                         Case 9:19-bk-11573-MB                 Doc 348 Filed 10/04/19 Entered 10/04/19 13:08:55         Desc
                                                                Main Document     Page 1 of 5


                                  1   LOEB & LOEB LLP
                                      MARC S. COHEN (SBN 65486)
                                  2   mscohen@loeb.com
                                      DONALD A. MILLER (SBN 228753)
                                  3   dmiller@loeb.com
                                      STEVEN S. ROSENTHAL (SBN 109739)
                                  4   srosenthal@loeb.com
                                      ALICIA M. CLOUGH (SBN 260012)
                                  5   aclough@loeb.com
                                      MARIAH V. S. VOLK (SBN 323068)
                                  6   mvolk@loeb.com
                                      10100 Santa Monica Blvd., Suite 2200
                                  7   Los Angeles, CA 90067
                                      Telephone:    310.282.2000
                                  8   Facsimile:    310.282.2200

                                  9   Attorneys for the California State Lands Commission

                            10
                                                                 UNITED STATES BANKRUPTCY COURT
                            11
                                                                  CENTRAL DISTRICT OF CALIFORNIA
                            12
                                                                         NORTHERN DIVISION
                            13
                            14
                                      In re:                                        )   Case No.: 9:19-BK-11573-MB
                            15                                                      )
                                      HVI CAT CANYON, INC.,                         )   Assigned to Hon. Martin R. Barash
                            16                                                      )
                                                     Debtor.                        )   Chapter 11
                            17                                                      )
                                                                                    )   CALIFORNIA STATE LAND
                            18                                                      )   COMMISSION’S LIMITED
                                                                                    )   OBJECTION TO THE MOTION OF
                            19                                                      )   THE OFFICIAL COMMITTEE OF
                                                                                    )   UNSECURED CREDITORS FOR AN
                            20                                                      )   ORDER (I) ESTABLISHING
                                                                                    )   INFORMATION SHARING
                            21                                                      )   PROCEDURES AND (II) GRANTING
                                                                                    )   RELATED RELIEF
                            22                                                      )
                                                                                    )   [Local Bankruptcy Rule 9013-1(f)(1)]
                            23                                                      )
                                                                                    )   Requested Hearing Date: October 28, 2019
                            24                                                      )   Requested Hearing Time: 10:00 a.m.
                                                                                    )   Place: 1415 State Street, Courtroom 202
                            25                                                      )          Santa Barbara, CA 93101
                                                                                    )   Judge: The Honorable Martin R. Barash
                            26                                                      )

                            27
                            28

      Loeb & Loeb                     18230743.1
A Limited Liability Partnership
    Including Professional            232604-10002
         Corporations
                         Case 9:19-bk-11573-MB                Doc 348 Filed 10/04/19 Entered 10/04/19 13:08:55               Desc
                                                               Main Document     Page 2 of 5


                                  1   TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY

                                  2   JUDGE, THE DEBTOR AND DEBTOR IN POSSESSION, THE OFFICE OF THE

                                  3   UNITED STATES TRUSTEE, AND ALL PARTIES REQUESTING ELECTRONIC

                                  4   NOTICE OF FILING:

                                  5            The California State Lands Commission (the “Commission”) hereby submits this limited

                                  6   objection to, and request for a hearing on, the Motion filed by the Official Committee of

                                  7   Unsecured Creditors (the “Committee”) for an Order (I) Establishing Information Sharing

                                  8   Procedures and (II) Granting Related Relief [Docket No. 225] (the “Motion”). 1

                                  9            The Commission submits this objection because Local Bankruptcy Rule 9013-1(f)(1)

                            10        requires any response to an employment application and request for hearing to be he filed with the

                            11        Court and served on the Committee, its proposed counsel, and the United States Trustee no later

                            12        than fourteen days from the date of service of this notice. The Information Sharing Procedures

                            13        Motion was filed on September 20, 2019, meaning that any response must be submitted by

                            14        October 4, 2019.

                            15                 The Motion contemplates a series of detailed procedures that would govern creditors’

                            16        access to information, essentially appointing the Committee as the gatekeeper to such information.

                            17        According to the Motion, the Committee purports to seek an order clarifying section

                            18        1102(b)(3)(A) of the Bankruptcy Code, which requires the Committee to provide access to

                            19        information to any creditor that holds a claim of the kind represented by the Committee.

                            20        However, what the Committee really seeks through the Motion is an order that will authorize the

                            21        Committee to block and deny access to information.

                            22                 The Commission understands that the Committee is seeking clarification regarding its

                            23        obligations under the Code. The Commission also understands the importance of safeguarding

                            24
                                               1
                                                 The Commission is a major creditor of the debtor in the case of Rincon Island Limited
                            25        Partnership (“RILP,” currently winding down in the Northern District of TX Bk Court, Case No.
                                      16-33174). The Commission’s claim is $78,876,162 (as of May 10, 2018). HVI was the general
                            26        partner of RILP and the entity in control of RILP until the day RILP filed for Chapter 11 relies on
                                      August 8, 2016. On that day, RILP’s insiders – presumably to shield the new entity from potential
                            27        liability associated with RILP –created a new, single-purpose entity called RILP-H LLC to replace
                                      RILP’s former general partner (HVI). As the general partner at the time the claims arose against
                            28        RILP, HVI remains liable for the claims against RILP.

      Loeb & Loeb
A Limited Liability Partnership
                                      18230743.1                                      2
    Including Professional            232604-10002
         Corporations
                         Case 9:19-bk-11573-MB                 Doc 348 Filed 10/04/19 Entered 10/04/19 13:08:55               Desc
                                                                Main Document     Page 3 of 5


                                  1   confidential information and privileged information. But the Commission respectfully submits

                                  2   that the relief requested in the Motion would give the Committee inordinate control over access to

                                  3   information. In particular, the proposed procedures would allow the Committee to deny any entity

                                  4   access to confidential and/or privileged information without an order of the Court. See Mot. at

                                  5   7:14-16. The current scheduling order entered by the Court contemplates omnibus hearings every

                                  6   three to four weeks, meaning that a creditor that is denied access to information and seeks the

                                  7   Court’s prompt review would likely have to some to Court on an emergency basis to obtain an

                                  8   order to authorize access to information. The Commission submits that there might be an

                                  9   alternative procedure that would require a requesting creditor to sign a confidentiality agreement.

                            10                 In any event, at the very least, the Motion is premature because a significant number of

                            11        creditors intend to apply for appointment of a Chapter 11 trustee. With a Chapter 11 trustee in

                            12        place, it would be nonsensical and inefficient to have the Committee continue acting in a role of

                            13        information watchdog, unilaterally deciding which creditors are able to access information.

                            14                 The Commission simply asks the Court to postpone a decision on the Motion until there

                            15        has been a determination on the upcoming request for the appointment of a Chapter 11 trustee.

                            16        The Motion should not be rubber-stamped while the case is in a state of transition. The

                            17        Committee’s role may be significantly altered in the coming weeks with the appointment of a

                            18        Chapter 11 trustee.

                            19                 Accordingly, the Commission respectfully requests that the Court set the Motion for

                            20        hearing at the Court’s next omnibus hearing date: October 28, 2019 at 10:00 a.m. If the Motion

                            21        is set for hearing on October 28, 2019, the Commission reserves its right to submit a fulsome

                            22        response to the Motion in accordance with Local Bankruptcy Rule 9013-1(f)(1).

                            23
                                      Dated:       October 4, 2019                  LOEB & LOEB LLP
                            24
                            25
                                                                                    By: /s/ Marc S. Cohen
                            26                                                      Marc S. Cohen
                                                                                    Attorneys for the California State Lands Commission
                            27
                            28

      Loeb & Loeb
A Limited Liability Partnership
                                      18230743.1                                       3
    Including Professional            232604-10002
         Corporations
           Case 9:19-bk-11573-MB                     Doc 348 Filed 10/04/19 Entered 10/04/19 13:08:55                                      Desc
                                                      Main Document     Page 4 of 5



                                            PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

10100 Santa Monica Blvd., Suite 2200, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): CALIFORNIA STATE LAND COMMISSION’S
LIMITED OBJECTION TO THE MOTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR AN
ORDER (I) ESTABLISHING INFORMATION SHARING PROCEDURES AND (II) GRANTING RELATED RELIEF will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On October
4, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

•Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
•Marc S Cohen mscohen@loeb.com, klyles@loeb.com
•Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
•Brian D Fittipaldi brian.fittipaldi@usdoj.gov
•Karen L Grant kgrant@silcom.com
•Ira S Greene Ira.Greene@lockelord.com
•Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
•Brian L Holman b.holman@musickpeeler.com
•Razmig Izakelian razmigizakelian@quinnemanuel.com
•Jeannie Kim jkim@friedmanspring.com
•Michael L Moskowitz mlm@weltmosk.com, jg@weltmosk.com;aw@weltmosk.com
•David L Osias dosias@allenmatkins.com,
bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com
•Darren L Patrick dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
•Jeffrey N Pomerantz jpomerantz@pszjlaw.com
•Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
•Mitchell E Rishe mitchell.rishe@doj.ca.gov
•Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
•Ross Spence ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com
•Christopher D Sullivan csullivan@diamondmccarthy.com,
mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
•Jennifer Taylor jtaylor@omm.com
•Salina R Thomas bankruptcy@co.kern.ca.us
•Fred Whitaker lshertzer@cwlawyers.com
•Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

                                                                                               Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On ___ , 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                               Service information continued on attached page

               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                              F 9013-3.1.PROOF.SERVICE
18232732.1
232604-10002
           Case 9:19-bk-11573-MB                     Doc 348 Filed 10/04/19 Entered 10/04/19 13:08:55                                      Desc
                                                      Main Document     Page 5 of 5


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 4, 2019, writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Honorable Martin R. Barash                         Via Overnight Delivery
United States Bankruptcy Judge
United States Bankruptcy Court
Central District of California
21041 Burbank Boulevard, Suite 342 I Courtroom 303
Woodland Hills, CA
                                                                  Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 4, 2019              Keisha Lyles                                                           /s/ Keisha Lyles
 Date                             Printed Name                                                     Signature




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                              F 9013-3.1.PROOF.SERVICE
18232732.1
232604-10002
